DETAILED FINAL ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments filed on 12/16/2020 to claims 1, 4, 16, and 18-29 have been acknowledged by the Examiner. Claim 6 has been cancelled and no new claims have been added. Previously cancelled and withdrawn claims remain cancelled or withdrawn.
Thus, claims 1, 4-5, 7, 16, and 18-29 will be examined.
Response to Arguments
Applicant’s arguments, see Remarks, filed 12/16/2020, with respect to the Drawings and Claims have been fully considered and are persuasive.  The objections of the Drawings and Claims have been withdrawn. 
Applicant’s arguments, see Remarks, filed 12/16/2020, with respect to the 112 rejections have been fully considered and are persuasive.  The 112b rejections of the claims have been withdrawn. 
Applicant's arguments filed 12/16/2020, with respect to the prior art rejections of independent claim 1 and its dependents have been fully considered but they are not persuasive. Amended claim 1 has been amended to include subject matter and specific limitations that were not present in the original claims examined. Thus, the claim rejections based on the prior art have been amended to include art to meet the amended claimed limitations and/or previously presented art has been further analyzed to meet the amended claimed limitations of the independent claim. Rejections for dependent claims 4-5, 7, and 16-29 have also been amended based on the reinterpretation and examination of independent claim 1 and the amendments of the dependent claims themselves.
Claim Objections
Claim 4 is objected to because of the following informalities: 
 “at least one elastic band” would read better as “at least one elastic band of the at least two elastic bands”
Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1, 4-5, 7, 16, and 18-29 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
Claim 1 recites “an internal surface proximate the face of the wearer” and “an external surface facing away from the wearer” in the body of the claims. The claimed limitations are understood to positive encompass a human organism. The Examiner suggests that the claim limitations be amended to read as “an internal surface configured to be proximate to the face of the wearer” and “an external surface configured to be facing away from the wearer” in order to passively claim the human organism.
Claims 4-5, 7, 16 and 18-29 are also rejected based on their dependency off of 101 rejected claim 1 as discussed above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-5, 7, 16, 22, 24-25, and 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 20150216241 A1) in view of Creelman (USPN 2751905 A).
Regarding claim 1, Lee discloses a ventilating face mask system (Abstract, Figure 1- body 10 of a multipurpose prevents epidemics band; wherein the face mask is capable of being a ventilation face mask system due to structural gaps 141 formed between layers to vent air as further discussed below) comprising: a base layer (Figure 1- second outer layer 12) configured to be secured to a wearer (Figure 1- elastic rope 20 allows for attaching to a wearer, [0027-0028]), the base layer comprising: an internal surface proximate the face of the wearer using the ventilating face mask system; an external surface facing away from the wearer (see annotated Figure 3 below- indicated internal and external surface of the second outer layer 12 which is comprised of material layers 121, 122 wherein the indicated internal surface would be positioned to be proximate to the face and the external surface being away once the face mask is applied); and a surface area defined by a top edge, a bottom edge, and side edges (see annotated Figure 2 below- indicated top, bottom, and side edges of second outer layer 12 forms an inherent surface area); and a ventilation layer disposed on the external surface of the base layer (Figures 1 & 2- first outer layer 11 is external to the second outer layer 12), the ventilation layer comprising a surface area defined by a top edge, bottom edge and side edges (see annotated Figure 1 below- indicated top, bottom, and side edges of first outer layer 11 forms an inherent surface area); wherein at least a portion of the side edges of the ventilation layer are not attached to the side edges of the base layer (Figure 2- indicated side edges of the first outer layer 11 are shown to not be attached to the indicated side edges of the second outer layer 12); wherein the top edge of the ventilation layer is attached to the top edge of the base layer (Figure 2- indicated top edge of the first outer layer 11 is attached to the indicated top edge of the second outer layer 12 as shown, Claim 1- “…wherein the first outer layer is attached on the second outer layer…”); wherein the 
Lee does not explicitly disclose wherein the surface area of the base layer is larger than the surface area of the ventilation layer; and wherein the ventilation layer and the base layer are cooperatively configured to divert at least a portion of the wearer’s breath from an exhalation direction away from the wearer and normal the base layer, to at least one diverted direction non-normal the base layer and through one or more ventilation gaps. Creelman teaches a ventilation face mask system (Figure 1- shows the face mask system, [Col 2, lines 7-13]- discusses that the mask allows cool air to flow in and humid air to flow out) comprising a base layer (Figure 1- inner panel 10) and a ventilation layer (Figure 1- outer panel 12) wherein the surface area of the base layer is larger than the surface areas of the ventilation layer (Figure 1- shows that the inner panel 10 and its inherent surface area is greater than that of the outer panel 12, [Col 2, lines 7-13]- “Another object of the invention is a surgical mask which is so constructed that the cool inhaled nasal air flows past the same surfaces which are swept by the exhaled and relatively warm and humid nasal air, thereby to induce the more rapid evaporation of perspiration and other moisture that may tend otherwise to accumulate in or upon the mask material.”) wherein the space between the side edges of the base and ventilation layer form one or more ventilation gaps (Figure 3- pocket 11 wherein there are side passages formed between the unconnected side edges of inner panel 10 and outer panel 12, [Col 2, lines 32-46]- “two main panels, one formed to lie generally in contact with the wearers face and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the ventilating face mask comprised of a base and ventilation layer which form ventilation gaps as disclosed by Lee to have a surface area of the base layer to be larger than the surface area of the ventilation layer as taught by Creelman, such that the ventilating face mask may function as instantly claimed and 

    PNG
    media_image1.png
    532
    789
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    588
    505
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    641
    656
    media_image3.png
    Greyscale

Regarding claim 4, Lee as modified by Creelman teaches the ventilating face mask system of claim 1 as discussed above. Lee as modified by Creelman further teaches wherein the base layer comprises at least two elastic bands (Creelman Figure 3- tie strings 14, 16 attached to inner panel 10; Lee Figures 1 & 6- elastic rope 20 attached to opposite sides of the body, [0024]), the base layer may be configured to be secured to the wearer via attachment of at least one elastic band around each of the wearer’s ears (Creelman- shows mask secured to the user via the two tie strings; Lee Figure 6- elastic ropes 20 are shown to be attached to body 10 such that one is on each side of the mask, wherein ropes 20 are capable of being attached to the user’s ears to secure the mask onto the user’s face); wherein one or more ventilation gaps (Lee Figure 2- openings 141 disposed on both sides of the mask; Creelman Figure 3- pocket 11 formed between panels 10, 12 with indicated side passages) are defined by a first gap depth and a second gap depth, the first 

    PNG
    media_image4.png
    563
    495
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    371
    307
    media_image5.png
    Greyscale

Regarding claim 5, Lee as modified by Creelman teaches the ventilating face mask system of claim 4 as discussed above. Lee as modified by Creelman further teaches wherein the first gap depth is greater than the second gap depth (see annotated Lee Figure 2 from claim 4 discussion above- indicated first gap depth is shown to be a greater linear distance from layers 11, 12 than indicated second gap depth; see annotated Creelman Figure 3 above- indicated first gap depth is shown to be greater than the linear distance of the indicated second gap depth between panels 10, 12).
Regarding claim 7, Lee as modified by Creelman teaches the ventilating face mask system of claim 1 as discussed above. Lee as modified by Creelman further teaches wherein the ventilation layer is composed of a permeable material (Lee Figure 3- first outer layer 11 is comprised of a fabric 111 and a filtering nonwoven fabric 112, [0023]- “the first outer layer 11 has a first cotton fabric (or a first non-woven fabric) 111 disposed on an external surface thereof, a filtering nonwoven fabric 112 soaked with herbal liquid and mounted on an internal surface thereof”, [0029]- “2. In breathing process, viruses and bacteria in the air pass through the filtering nonwoven fabric 112, thus stopping viruses and bacteria entering user's mouth and nose.”; Creelman [Col 1, lines 69-71]- “Another 
Regarding claim 16, Lee as modified by Creelman teaches the ventilating face mask system of claim 1 as discussed above. Lee as modified by Creelman further teaches the system configured for decreasing relative humidity proximate a surface of the ventilating mask ventilation system caused by the wearer’s breath (Lee Figures 1 & 2- layered structure of the mask of Lee is capable of decreasing the relative humidity of the system because the first outer layer 11 is breathable because it is comprised of a filtering layer and there are openings 141 to let any air out; see MPEP 2112 regarding inherency; Creelman [Col 2, lines 7-23]- discusses that the face mask is intended to remove warm and humid air from exhaled nasal air), wherein: the base layer comprises an expandable base layer configured to transition from an unexpanded state to an expanded state (Lee Figure 1- shows second outer layer 12 is an unexpanded state as it is flush against the remaining layers, Figure 2- shows second outer layer 12 in an expanded state relative to the remaining layers to form openings 141; Creelman Figures 1 & 3- inner panel 10 is shown to be deflected outwardly once applied over the nose and mouth of a user); and wherein when the expandable base layer is in an expanded state, the one or more ventilation gaps  (Lee Figure 2- openings 141; Creelman Figure 3- pocket 11 with open side passages): are defined by a gap depth (see annotated Lee Figure 2 from claim 4 discussion above- gap depths indicated; see annotated Creelman Figure 3 from claim 4 discussion above- first and second depths are indicated) and a gap length (see annotated Lee Figure 2 below- openings 141 extend across the length of the second outer layer as indicated; Creelman Figures 2 & 3- length across pocket 11 defines a gap length); and wherein the cooperative configuration of the ventilation layer and the base layer divert at sufficient portion of the wearer’s breath away from a surface of the mask ventilation system when worn proximate the face of the wearer to decrease to the relative humidity on the 

    PNG
    media_image6.png
    573
    508
    media_image6.png
    Greyscale

Regarding claim 22, Lee as modified by Creelman teaches the ventilating face mask system of claim 16 as discussed above. Lee as modified by Creelman further teaches wherein in the unexpanded state the expandable base layer is defined by an unexpanded medial width (see annotated Lee Figure 1 below- indicated medial width of the outer layers 11,12 are the same and the width indicated is when the layer is in an 

    PNG
    media_image7.png
    562
    523
    media_image7.png
    Greyscale

    PNG
    media_image8.png
    554
    491
    media_image8.png
    Greyscale

Regarding claim 24, Lee as modified by Creelman teaches the ventilating face mask system of claim 16 as discussed above. Lee as modified by Creelman further teaches wherein in the unexpanded state, the ventilation layer is substantially flush with the base layer (Lee Figure 1- first outer layer 11 is shown to be in a flush configuration with second outer layer 12 when the mask is in an unexpanded state; Creelman Figure 1- shows inner panel 10 and outer panel 12 in a flush configuration when in an unapplied/unexpanded state).
Regarding claim 25, Lee as modified by Creelman teaches the ventilating face mask system of claim 16 as discussed above. Lee as modified by Creelman further teaches wherein the ventilation layer is expandable (Lee Figures 2- first outer layer 11 is capable of being expanded when the body 10 of the mask is expanded when the body 10 covers a user’s mouth and the user starts breathing, [0027-0029]; Creelman Figure 3- shows both the panels 10, 12 in an expanded configuration once applied and wherein further forms a pocket 11).
Regarding claim 28, Lee as modified by Creelman teaches the ventilating face mask system of claim 16 as discussed above. Lee as modified by Creelman further teaches s wherein in an expanded state, the one or more ventilation gaps (Lee Figure 2- openings 141; Creelman Figure 3- pocket 11 with open side passages) are defined by a first gap depth and a second gap depth (see annotated Lee Figure 2 from claim 4 discussion above- openings 141 have indicated gap depths that are linear distances between outer layers 11, 12; see annotated Creelman Figure 3 from claim 4 discussion above- open side passages of pocket 11 are shown to have indicated first and second gap depths).
Regarding claim 29, Lee as modified by Creelman teaches the ventilating face mask system of claim 28 as discussed above. Lee as modified by Creelman further teaches wherein the first gap depth is greater than the second gap depth (see annotated .
Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 20150216241 A1) in view of Creelman (USPN 2751905 A), in further view of Japuntich (US 20020023651 A1).
Regarding claim 18, Lee as modified by Creelman teaches ventilating face mask system of claim 16 as discussed above. Lee as modified by Creelman further teaches that there are one or more ventilation gaps (Lee Figure 2- openings 141; Creelman Figure 3- pocket 11 with open side passages) and wherein the ventilating face mask system is worn proximate to the face of the wearer (Lee [0028]- “1. The body 10 covers user's mouth and nose tightly to enhance disease prevention”; Creelman Figure 2- shows the mask applied onto a user’s face).
Lee as modified by Creelman does not explicitly teach wherein the relative humidity on the surface of the ventilating face mask system decreased by at least 25% due to the one or more ventilation gaps. Japuntich teaches a face mask with an exhalation filter wherein humid exhaled air is purged through this exhalation filter ([0006]- discusses that humid air is exhaled from the mask interior, [0070]- discusses that at least 50-90 percent of air is exhaled through the mask exhale filter element). It would have been known to a person of ordinary skill in the art that the mask system of Lee as modified by Creelman with the ventilation layer and the one or more ventilation gaps is inherently capable of having a similar functioning of humid air exhalation as taught by Japuntich and capable of decreasing at least 25% of the relative humidity produced and that is on the surface of the mask. Thus, meeting the claimed limitations of the invention as recited. Lee as modified 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention that a mask with a ventilation layer and openings as taught by Lee as modified by Creelman may have a similar function to decrease relative humidity while wearing a mask as taught by Japuntich wherein the decrease may be at least 25% as instantly claimed. A skilled artisan would have been motivated to utilize a mask ventilation system wherein relative humidity is decreased by at least 25% because Japuntich suggests that a reduction in humidity provides a wearer with good comfort while wearing a mask (Japuntich- [0070]). A skilled artisan would have had a reasonable expectation to manufacture a ventilating face mask system as taught by Lee as modified by Creelman to have the functioning and capability to decrease relative humidity of the mask on a wearer because Japuntich suggests that this functioning is conventional in face mask systems with ventilating means that are analogous to Lee as modified by Creelman. 
Regarding claim 19, Lee as modified by Creelman teaches ventilating face mask system of claim 16 as discussed above. Lee as modified by Creelman further teaches that there are one or more ventilation gaps (Lee Figure 2- openings 141; Creelman Figure 3- pocket 11 with open side passages) and wherein the ventilating face mask system is worn proximate to the face of the wearer (Lee [0028]- “1. The body 10 covers user's mouth and nose tightly to enhance disease prevention”; Creelman Figure 2- shows the mask applied onto a user’s face).
Lee as modified by Creelman does not explicitly teach wherein the relative humidity on the surface of the ventilating face mask system decreased by at least 10% due to the one or more ventilation gaps. Japuntich teaches a face mask with an exhalation filter wherein humid exhaled air is purged through this exhalation filter ([0006]- discusses that humid air is exhaled from the mask interior, [0070]- discusses that at least 50-90 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention that a mask with a ventilation layer and openings as taught by Lee as modified by Creelman may have a similar function to decrease relative humidity while wearing a mask as taught by Japuntich wherein the decrease may be at least 10% as instantly claimed. A skilled artisan would have been motivated to utilize a mask ventilation system wherein relative humidity is decreased by at least 10% because Japuntich suggests that a reduction in humidity provides a wearer with good comfort while wearing a mask (Japuntich- [0070]). A skilled artisan would have had a reasonable expectation to manufacture a ventilating face mask system as taught by Lee as modified by Creelman to have the functioning and capability to decrease relative humidity of the mask on a wearer because Japuntich suggests that this functioning is conventional in face mask systems with ventilating means that are analogous to Lee as modified by Creelman.
Regarding claim 20, Lee as modified by Creelman teaches ventilating face mask system of claim 16 as discussed above. Lee as modified by Creelman further teaches that there are one or more ventilation gaps (Lee Figure 2- openings 141; Creelman Figure 3- pocket 11 with open side passages) and wherein the ventilating face mask system is worn proximate to the face of the wearer (Lee [0028]- “1. The body 10 covers user's mouth and 
Lee as modified by Creelman does not explicitly teach wherein the relative humidity on the surface of the ventilating face mask system decreased by at least 40% due to the one or more ventilation gaps. Japuntich teaches a face mask with an exhalation filter wherein humid exhaled air is purged through this exhalation filter ([0006]- discusses that humid air is exhaled from the mask interior, [0070]- discusses that at least 50-90 percent of air is exhaled through the mask exhale filter element). It would have been known to a person of ordinary skill in the art that the mask system of Lee as modified by Creelman with the ventilation layer and the one or more ventilation gaps is inherently capable of having a similar functioning of humid air exhalation as taught by Japuntich and capable of decreasing at least 40% of the relative humidity produced and that is on the surface of the mask. Thus, meeting the claimed limitations of the invention as recited. Lee as modified by Creelman and Japuntich are analogous because the combination and Japuntich both teach masks with ventilating means.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention that a mask with a ventilation layer and openings as taught by Lee as modified by Creelman may have a similar function to decrease relative humidity while wearing a mask as taught by Japuntich wherein the decrease may be at least 25% as instantly claimed. A skilled artisan would have been motivated to utilize a mask ventilation system wherein relative humidity is decreased by at least 40% because Japuntich suggests that a reduction in humidity provides a wearer with good comfort while wearing a mask (Japuntich- [0070]). A skilled artisan would have had a reasonable expectation to manufacture a ventilating face mask system as taught by Lee as modified by Creelman to have the functioning and capability to decrease relative humidity of the .
Claim 21, 23, and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 20150216241 A1) in view of Creelman (USPN 2751905 A), in further view of Spence (US 2006/0130841 A1).
Regarding claim 21, Lee as modified by Creelman teaches the ventilating face mask system of claim 16 as discussed above. Lee as modified by Creelman further teaches an expandable base layer (Lee Figure 2- shows second outer layer 12 in an expanded state; Creelman Figure 3- shows inner panel 10 in an expanded state once applied onto the face of the user).
Lee as modified by Creelman does not teach wherein the expandable base layer comprises pleating. Spence does disclose a mask with multiple layers ([0002]- discusses that the face mask has a body portion covering the nose and mouth and may be formed of several layers of material) wherein the layers comprise pleating (Figure 1- body portion 12 of face mask 10 provided with a plurality of horizontal folds 20, [0046]). Lee as modified by Creelman and Spence are analogous because the combination and Creelman both teach face masks with a body comprised of multiple layers.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the ventilating face mask system with an expandable base layer taught by Lee as modified by Creelman to have the expandable base layer comprise of a plurality of horizontal folds or pleating as taught by Spence. A skilled artisan would have been motivated to utilize a mask with an expandable base layer comprising pleating because Spence suggests that the horizontal folds allow for an adjustment of the size of the body portion of the mask so as to better conform to the face of a user (Spence- [0047]). A skilled artisan would have had a reasonable expectation to manufacture the mask with an expandable base layer as taught by Lee as modified by Creelman to be 
Regarding claim 23, Lee as modified by Creelman teaches the ventilating face mask system of claim 22 as discussed above. Lee as modified by Creelman further teaches wherein a mask has a medial width in both expanded and unexpanded states (Lee Figures 1 & 2- medial width indicated to be the distance from the top middle to the bottom middle of the multipurpose prevents epidemics band; Creelman Figure 1- medial width is understood to be the distance from the top middle to the bottom middle of the mask)
Lee as modified by Creelman does not teach wherein in the expanded state, the expanded medial width is greater than the unexpanded medial width. Spence teaches a mask (Figure 1- face mask 10) wherein in the expanded state, the expanded medial width is greater than the unexpanded medial width (see annotated Figures 4 & 6 below- medial widths of the mask in an open and unopened configuration are indicated wherein it is shown that the medial width in the opened configuration is greater than the medial width in an unopened configuration, [0052-0053]). Lee as modified by Creelman and Spence are analogous because the combination and Creelman both teach face masks with a body comprised of multiple layers.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify ventilating face mask system with medial widths in the expanded and unexpanded states as taught by Lee as modified by Creelman to have the expanded medial width be greater than the unexpanded medial width as taught by Spence. A skilled artisan would have been motivated to have an expanded medial with that is greater than the unexpanded medial width because Spence suggests that in an opened position, the face mask can better fit over the face of a user and provide more 

    PNG
    media_image9.png
    397
    502
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    401
    537
    media_image10.png
    Greyscale

Regarding claim 26, Lee as modified by Creelman teaches the ventilating face mask system of claim 16 as discussed above. Lee as modified by Creelman further teaches a ventilation layer (Lee Figure 1- first outer layer 11; Creelman Figure 1- outer panel 12).
Lee as modified by Creelman does not teach wherein the ventilation layer comprises pleating. Spence does disclose a mask with multiple layers ([0002]- discusses that the face mask has a body portion covering the nose and mouth and may be formed of several layers of material including a filtration material) wherein the layers comprise pleating (Figure 1- body portion 12 of face mask 10 provided with a plurality of horizontal folds 20, [0046]). Lee as modified by Creelman and Spence are analogous because the combination and Creelman both teach face masks with a body comprised of multiple layers.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the ventilating face mask system with a ventilation layer as taught by Lee as modified by Creelman to have the ventilation layer comprise of a plurality of horizontal folds or pleating as taught by Spence. A skilled artisan would have been motivated to utilize a mask with a ventilation layer comprising pleating because Spence suggests that the horizontal folds allow for an adjustment of the size of the body portion of the mask so as to better conform to the face of a user (Spence- [0047]). A skilled artisan would have had a reasonable expectation to manufacture the mask with a ventilation layer as taught by Lee as modified by Creelman to be comprised of pleating because Spence suggests that a plurality of horizontal folds on layers of a face mask are conventional in face masks with a body comprised of multiple layers that area analogous to Lee as modified by Creelman.
Regarding claim 27, Lee as modified by Creelman teaches the ventilating face mask system of claim 16 as discussed above. Lee as modified by Creelman further 
Lee as modified by Creelman does not teach the system further comprising a face shield disposed proximate an external surface of the ventilating face mask system. Spence discloses a face shield disposed proximate to an external surface of a mask ventilation system ([0002-0003]- discusses that a clear plastic shield may also be attached to the mask wherein the shield may fog up as humidified air escapes the face mask). Lee as modified by Creelman and Spence are analogous because the combination and Spence both teach layered, ventilated face mask systems to protect a user.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the ventilating face mask system as taught by Lee as modified by Creelman to further comprise a face shield disposed proximate an external surface of a face mask as taught by Spence. A skilled artisan would have been motivated to utilize a face shield with the mask ventilation system because Spence suggests that a face shield may provide additional functionality by protecting a user’s face from splashed fluid (Spence- [0002]). A skilled artisan would also have a reasonable expectation to manufacture the ventilating face mask system as taught by Lee as modified by Creelman to also comprise a face shield proximate to the mask ventilation system because Spence suggests that having an additional face shield is conventional in layered, ventilated face mask systems to protect a user that are analogous to Lee as modified by Creelman.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20180036563 A1 (Bora)- teaches a face mask with vents at both ends to prevent fogging of eyewear worn by a user.
US 20100313890 A1 (Messier)- teaches a face mask with a breathable filtering face seal that has a pleated design.
US 3890966 A (Aspelin)- teaches a pleated surgical face mask with slits to prevent fogging of eyewear.
US 20110220109 A1 (Chiu)- teaches a layered face mask wherein a larger base layer with ear loops attached to the larger base layer.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRISHA TALAPATRA whose telephone number is (571)270-7289.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TRISHA TALAPATRA/Examiner, Art Unit 3786                                                                                                                                                                                                        March 5, 2021


/RACHAEL E BREDEFELD/Supervisory Patent Examiner, Art Unit 3786